     Case 5:10-cv-00444-WDK-FMO Document 21 Filed 02/17/21 Page 1 of 1 Page ID #:117



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                         UNITED STATES DISTRICT COURT
                                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                              )
                                                                )
 7                       Plaintiff,        vs.                  )   Case No.: 5:10-CV-00444-WDK-FMO
                                                                )
 8     JORGE MARIO HURTADO, et al,                              )                   RENEWAL OF JUDGMENT
                                                                )                    BY CLERK
 9                   Defendant,                                 )
                                                                )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
       C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Jorge Mario Hurtado,
13
       individually and d/b/a Armando’s Mexican Restaurant, entered on March 2, 2011, be and the same is hereby
14
       renewed in the amounts as set forth below:
15
               Renewal of money judgment
16
                        a. Total judgment                                      $      1,300.00
17
                        b. Costs after judgment                                $          00.00
18
                        c. Subtotal (add a and b)                              $      1,300.00
19
                        d. Credits                                             $           0.00
20
                        e. Subtotal (subtract d from c)                        $      1,300.00
21
                        f.   Interest after judgment(.27%)                     $          42.51
22
                        g. Fee for filing renewal of application               $          00.00
23
                        h. Total renewed judgment (add e, f and g) $                 1,342.51
24

25
               February 17, 2021
       Dated: ___________________                   CLERK, byy _________________________
26                                                     Deputy

27                                                  Kiry A. Gray,
                                                    Clerk of U.S. District Court
28




                                                    Renewal of Judgment
